NOT FOR PUBLICATION                           FILED
                      UNITED STATES COURT OF APPEALS                      FEB 3 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

DAVID SCOTT HARRISON,                           No. 19-17409

                Plaintiff-Appellant,            D.C. No. 3:18-cv-04454-CRB

 v.
                                                MEMORANDUM*
J. SHAFFER; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                     for the Northern District of California
                   Charles R. Breyer, District Judge, Presiding

                           Submitted January 20, 2021**

Before:      McKEOWN, CALLAHAN, and BRESS, Circuit Judges.

      California state prisoner David Scott Harrison appeals pro se from the

district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging due

process violations arising out of his parole hearing. We have jurisdiction under 28

U.S.C. § 1291. We review de novo a dismissal under Federal Rule of Civil



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Procedure 12(b)(6) for failure to state a claim. Kwan v. SanMedica Int’l, 854 F.3d

1088, 1093 (9th Cir. 2017). We affirm.

      The district court properly dismissed Harrison’s action because Harrison

failed to allege facts sufficient to state a plausible due process claim. See

Swarthout v. Cooke, 562 U.S. 216, 220 (2011) (a federal due process claim in the

parole context requires only that prisoner be provided with an opportunity to be

heard and a statement of the reasons why parole was denied).

      The district court did not abuse its discretion in denying Harrison’s motion

for reconsideration because Harrison failed to demonstrate any basis for relief. See

Sch. Dist. No. 1J Multnomah Cty., Or. v. ACandS, Inc., 5 F.3d 1255, 1262-63 (9th

Cir. 1993) (setting forth grounds for reconsideration).

      Harrison’s request for appointment of counsel and trial by jury, set forth in

the opening brief, is denied.

      AFFIRMED.




                                           2                                    19-17409